Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 15-33 are currently pending and the claims filed on 11/12/2021 are acknowledged.  
Election/Restriction
Applicant's election without traverse of Group II, claims 15-33 in the Reply filed on 11/12/2021 is acknowledged.  In addition, applicant elected the following specie: ‘hematological malignancy’, specifically ‘acute myeloid leukemia’ as the cancer, and ‘venetoclax’ as the specific anticancer agent, and the elected species read on instant claims 15-17, 19-22 and 24-33. By way of applicant’s election, claims 18 and 23 have been withdrawn from further consideration. 
Therefore, claims 15-17, 19-22 and 24-33 are examined on the merits to which the following grounds of rejections are applicable.  

Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 was filed before the mailing date of the instant first action on the merits. The submission thereof is 
Claim Objections
Claims 15, 25-28 and 33 are objected to minor informalities under 37 CFR 1.75. 
Specifically, each of claims 15, and 25-28 recites abbreviations ‘IDH1 and/or IDH2’, and claim 33 recites abbreviation ‘BCL-2’. Abbreviations should be spelled out at the first encounter.  Appropriate correction is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

the subject in need thereof” which lacks antecedent basis. 
The remaining dependent claims are also rejected due to the rejection of base claim 15. 
Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 15-33 are rejected under 35 USC 103 as being obvious over Hong et al. (US2015/0336934A1, IDS of 11/17/2021) in view of Yang (WO2018/010142A1) and Kuo et al. (US2016/0038495A1).  
Applicant claims including the below claim 15 filed 11/21/2022:

    PNG
    media_image1.png
    400
    815
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Hong teaches 2,3-dihydro-isoindole-1-on derivative as BTK kinase suppressant, and pharmaceutical composition including same (title) comprising Compound 7 which is 1-{3-fluoro-4-[7-(5-methyl-1H-imidazol-2-yl)-1-oxo-2,3-dihydro-1H-isoindol-4-yl]-phenyl}-3-(2,4,6-trifluoro- phenyl)-urea which reads on the claimed Compound 7; Hong further teaches treating cancer such as leukemia ([0058]) which reads on the hematological malignancy by administering Compound 7 ([0064]); and additional anticancer agent such as ibrutinib (e.g., [0005], [0059] and claims 4 & 9 of prior art); BTK (Bruton’s tyrosine kinase) is found in B-cells and hematopoietic cells ([0003]) and inhibition of BTK may bring about anticancer effects against cancers that are associated with BCR signaling such as lymphoma such as large B-cell lymphoma (DLBCL) ([0005]) and the action mechanism of BTK inhibitor as an anti-inflammatory agent as well as an anti-cancer is thoroughly described in the reference [Nature Chemistry Biology 7, (2011), 4] ([0006]) (instant claim 15, in part, and instant claims 16-17, 20 and 21).
However, Hong does not expressly teach the subject has a mutant form of IDH1 and/or IDH2 having at least one point mutation of instant claims 15 & 25-32; acute myeloid leukemia (elected species) of instant claims 21-22; and anticancer agent of venetoclax (elected species) of instant claims 16 and 24. The deficiencies are cured by Yang and Kuo.
Yang teaches iso-citrate dehydrogenase (IDH) inhibitor for treating IDH associated disease including cancer such as leukemia including acute myeloid leukemia (=elected species) (see abstract and background) and IDH include IDH1 and IDH2 wherein IDH1 has at least one point mutation on residues such as R132C or R132H, R132C, R132G, R132L, R132S which reads on the claimed R132X mutation venetoclax (=elected species) can be used (page 37) (instant claims 15, 16, 21, 22 & 24-32). 
Kuo teaches BTK inhibitor combinations and uses thereof (title) and to treat a B-cell malignancy such as acute myelogenous leukemia in a subject comprising administering BTK inhibitor such as ibrutinib and an anticancer agent inhibiting IDH1 such as AGI-5198, AG-120, IDH-C227, and ML309 (e.g., [0004]) (instant claims 15 and 21-22). 
However, Hong in view of Yang and/or Kuo does not expressly teach selection of venetoclax (elected species) among various anticancer agent of instant claims 16 and 24; and BCL-2 inhibitor of instant claim 33. The deficiency is cured by Lannutti. 
Lannutti teaches venetoclax and indolinone derivatives are effective to treat acute myeloid leukemia and diffuse large B cell lymphoma (abstract); venetoclax is BCL-2 inhibitor (claim 11 of prior art) (instant claim 33). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Hong is that Hong does not expressly teach the subject has a mutant form of IDH1 and/or IDH2 having at least one point mutation of instant claims 1 & 25-32; acute myeloid leukemia (elected species) of instant claims 21-22. The deficiencies are cured by Yang and Kuo.  

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Hong (subject condition) with the subject having mutant form of IDH1 and/or IDH2 having at least one point mutation for the treatment of AML of Yang and Kuo.  
One of the skilled in the art would have been motivated to do so because Hong teaches Compound 7 as a BTK inhibitor is effective to treat leukemia; Yang discloses AML also has correlation with the mutant IDH1 and/IDH2 having at least one point mutation on R132H, R132C, R132L, R132G, R132S; and Kuo teaches anticancer agent inhibiting IDH1 along with BTK inhibitor can be used to treat AML, and therefore, administering Compound 7 of Hong to a subject who has the said mutant form of IDH1 and/or IDH2 would also treat AML and thus there is motivation to combine the applied art together, devoid of evidence to the contrary. 
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to select venetoclax among various anticancer agents of Hong because Lannutti teaches venetoclax is effective to treat acute myeloid leukemia (AML) and thus combination of venetoclax and Compound 7 would enhance treatment of AML. 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
All the examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613